Title: To John Adams from Elias Dayton, 4 July 1798
From: Dayton, Elias
To: Adams, John



Trenton July 4th. 1798—

The members of the society of the Cincinnati in the state of New Jersey, this day convened at their annual meeting, for the purposes of perpetuating their friendships, and of commemorating together the great events which gave Independence to these United States (in all that purity of intention which we trust has ever been manifested by our Society, and for the truth of which we have appealed to Heaven and our own hearts) do now beg leave, in common with our fellow citizens, to address our Chief Magistrate, for the purpose of expressing our entire satisfaction with his administration of the government, and in particular as it relates to the injuries & insults which have been received from the French Republic, as also of making assurance of our readiness, again to take the field in obedience, to any call of our country, in vindication of its national honor, and in support of that Independence, for the establishment of which, we patiently endured the toils hardships and dangers of an eight years war.
While we contemplate another and perhaps more arduous struggle for the Independence of our country, we are too sensible of its cost and value, not to be willing again, and again, to put our lives and all we hold dear on earth, at the hazard, and should our country by reason of intestine divisions (which we trust are vainly counted upon) fail in asserting her National rights against the aggressions of that ambitious and haughty nation, which in pursuit of her objects, sets at defiance all laws human and divine, we shall consider, that all our labors and victories past, shall have been in vain, and that the Independence, which we are this day celebrating, will instead, of being a blessing to us, only shew our folly in assuming rights we had not the spirit to defend.
Under these solemn impressions, we pray you, Sir, to place the utmost reliance on the sincerity of our declaration, when we profess our readiness to offer, on the altar of our country, whatever services may be derived from that knowledge and experience in military affairs, acquired by us during the late revolutionary war, and which yet remains after the deaths of so many of our companions in arms, and we trust, Sir, that new and still more glorious victories are still in store for us, when we shall have rallyed at the voice of our country under that renowned veteran and beloved chief, who in times which tryed men’s souls, victoriously conducted us to peace & safety, and whose appointment, this day announced, fills our hearts with the most enthusiastic joy and transport.
By the unanimous order of the Society,


Elias Dayton PresidentAttested—Andrew Hunter secretary.